DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 04/19/2022 have been fully considered.
Regarding the rejection of independent Claims 1, 17 and 27 under pre-AIA  U.S.C. 103(a), Applicants’ arguments are persuasive. An updated search shows:
Li et al. (US9544388B1) discloses in [col 2 lines 50-54] a recommendation 115, e.g. hint, is rendered in the user interface 112. The recommendation 115 recommends to the user a movie (“World of the Gorillas”) that has been predictively cached in the client 106 for instantaneous playback. Li fails to teach all the limitations of claim 1.
Ellis (US9282362B2) discloses in [col 2 lines 51-52] that on-demand media data may be cached; [col 20 line 35] shows the video preview, e.g. hint, is cached. Ellis fails to teach all the limitations of claim 1.
Examiner agrees that none of the cited references teach the features, as claimed. Therefore, the rejection has been withdrawn. No better art exists to teach all of the claimed limitations as in independent claims 1, 8 and 15. Therefore, no new grounds of rejection are made. No other previously-made grounds of rejection remain. Claims 1-20 are allowable.
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442